         Case 1:16-cv-01534-JEB Document 455 Filed 10/09/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 STANDING ROCK SIOUX TRIBE,
                                      Plaintiff,
 and
 CHEYENNE RIVER SIOUX TRIBE,
                           Plaintiff-Intervenor,
            v.                                         Case No. 1:16-cv-01534-JEB
 U.S. ARMY CORPS OF ENGINEERS,
                                    Defendant,
 and
 DAKOTA ACCESS, LLC,
        Defendant-Intervenor-Cross Claimant.


               DAKOTA ACCESS, LLC’S CROSS-MOTION FOR
             SUMMARY JUDGMENT ON REMAND, SUPPORTING
        MEMORANDUM OF LAW AND EXHIBITS, AND [PROPOSED] ORDER

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Civil Rule 7(h),

Defendant-Intervenor-Cross Claimant Dakota Access, LLC (“Dakota Access”) respectfully joins

Defendant the U.S. Army Corps of Engineers (“Corps”) in moving the Court to enter summary

judgment in favor of the Corps and against Plaintiffs Standing Rock Sioux River Tribe, Cheyenne

River Sioux Tribe, Yankton Sioux Tribe and Robert Flying Hawk, and Oglala Sioux Tribe. As set

forth in the accompanying Memorandum of Law, Declaration of William S. Scherman, and

attached exhibits thereto, judgment in favor of the Corps is warranted as a matter of law. Pursuant

to Local Rule 7(f), Dakota Access respectfully requests oral argument if the Court believes oral

argument would assist in deciding any of the pending motions.
       Case 1:16-cv-01534-JEB Document 455 Filed 10/09/19 Page 2 of 3




Dated: October 9, 2019                Respectfully submitted,


                                       /s/ William S. Scherman
                                     William S. Scherman
                                     GIBSON, DUNN & CRUTCHER LLP
                                     1050 Connecticut Avenue, N.W.
                                     Washington, D.C. 20036
                                     (202) 955-8500
                                     (202) 530-9557 (fax)
                                     wscherman@gibsondunn.com




                                     2
        Case 1:16-cv-01534-JEB Document 455 Filed 10/09/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 9th day of October, 2019, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.



                                                     /s/ William S. Scherman
                                                    William S. Scherman
                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    1050 Connecticut Avenue, N.W.
                                                    Washington, D.C. 20036
                                                    (202) 955-8500
                                                    wscherman@gibsondunn.com

                                                    Counsel for Dakota Access, LLC
       Case 1:16-cv-01534-JEB Document 455-1 Filed 10/09/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 STANDING ROCK SIOUX TRIBE,
                                       Plaintiff,
 and
 CHEYENNE RIVER SIOUX TRIBE,
                            Plaintiff-Intervenor,
            v.                                           Case No. 1:16-cv-01534-JEB
 U.S. ARMY CORPS OF ENGINEERS,
                                     Defendant,
 and
 DAKOTA ACCESS, LLC,
       Defendant-Intervenor-Cross Claimant.



   [PROPOSED] ORDER DENYING PLAINTIFFS’ MOTIONS FOR SUMMARY
JUDGMENT AND GRANTING SUMMARY JUDGMENT IN FAVOR OF DEFENDANT

       Upon consideration of the briefs, exhibits, and all materials filed in opposition to Plaintiffs’

Motions for Summary Judgment and in support of Dakota Access, LLC’s Cross-Motion for

Summary Judgment on Remand, the Court orders that:

       1.        Plaintiff Standing Rock Sioux Tribe’s Motion for Summary Judgment on Remand,

D.E. 433, is DENIED;

       2.        Plaintiff Oglala Sioux Tribe’s Motion for Partial Summary Judgment, D.E. 434, is

DENIED;

       3.        Plaintiffs Yankton Sioux Tribe and Robert Flying Hawk’s Motion for Summary

Judgment, D.E. 435, is DENIED;
        Case 1:16-cv-01534-JEB Document 455-1 Filed 10/09/19 Page 2 of 2



       4.      Plaintiff Cheyenne River Sioux Tribe’s Motion for Summary Judgment, D.E. 436,

is DENIED;

       5.      Defendant-Intervenor-Cross-Claimant Dakota Access, LLC’s Cross-Motion For

Summary Judgment on Remand, D.E. __, is GRANTED; and

       6.      Judgment is entered in favor of the U.S. Army Corps of Engineers with respect to

all claims addressed in the motions.


       Dated: _____________________                _____________________________
                                                   Hon. JAMES E. BOASBERG
                                                   United States District Judge




                                               2
